Matter of DeJesus v Blossick (2022 NY Slip Op 05434)





Matter of DeJesus v Blossick


2022 NY Slip Op 05434


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, WINSLOW, AND BANNISTER, JJ.


653 CAF 21-01100

[*1]IN THE MATTER OF WILSON L. DEJESUS, PETITIONER-RESPONDENT,
vANNE BLOSSICK, RESPONDENT-APPELLANT. 


JILL L. PAPERNO, ACTING PUBLIC DEFENDER, ROCHESTER (CLEA WEISS OF COUNSEL), FOR RESPONDENT-APPELLANT. 
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Monroe County (Dandrea L. Ruhlmann, J.), entered July 1, 2021 in a proceeding pursuant to Family Court Act article 6. The order, among other things, directed that the subject child reside primarily with petitioner during the school year. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court